 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDLipmanMotors, Inc.andAmalgamated LaundryWorkers Joint Board,Amalgamated ClothingWorkers of America,AFL-CIO. Case 1-CA-7201December 18, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSUpon a, charge filed on July 16, 1970, by Amalga-mated Laundry Workers Joint Board, AmalgamatedClothingWorkers of America, AFL-CIO, hereincalled the Union, and served on Lipman Motors, Inc.,herein called the Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 1, issued a complaint on August4, 1970, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and (5) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the Respondentand the Charging Party.With respect to the unfair labor practices, thecomplaint alleges that on or about February 26, 1970,in an election conducted by the Regional Director,the Union was duly selected as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the appropriate unit;1 and that, commenc-ing on or about July 14, 1970, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On or about August 21, 1970, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint andstating its affirmative defenses.On August 17, 1970, counsel for Charging Partyfiled with the Regional Director of Region 1 a Motionfor Summary Judgment. This motion, referred by theActing Regional Director to the Chief Trial Examin-er,was transferred to and continued before the Boardpursuant to Section 102.50 of the Board's Rules.On August 25, 1970, counsel for the GeneralCounsel filed a Motion for Summary Judgment,which was thereafter referred to the Board, allegingthatRespondent in its answer does not deny thepertinent factual allegations of the complaint, doesnot contend that there is newly discovered evidence oriOfficial noticeis taken of the recordin the representation proceeding,Case 1-RC-10933,as theterm "record" is definedin Sections102.68 and102.69(f)of the Board'sRules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (C.A 4,evidence which was not available at the time of therepresentation proceeding, and, by its affirmativedefenses,merely seeks to relitigate issues previouslydetermined in said representation proceeding. Subse-quently, on September 8, 1970, the Board issued anOrder transferring the proceeding to the Board and aNotice to Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. On September 16, 1970, the Notice to ShowCause was amended to provide that cause also beshown in writing why the Charging Party's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Charging Party'sand General Counsel's Motions for Summary Judg-ment and Notice to Show Cause, and subsequentlysubmitted a letter dated October 20, 1970, which hasbeen accepted and considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentThe record establishes that on January 29, 1970, theRespondent and the Union executed an AgreementforStipulation forCertificationUpon ConsentElection in Case 1-RC-10933. On February 26, 1970,a majority of employees of Respondent in the agreedappropriate unit selected the Union as their represent-ative for the purposes of collective bargaining withRespondent. On March 5, 1970, Respondent filedtimely Objections to Conduct Affecting the Results oftheElection, and on April 6, 1970, the ActingRegional Directorissued aReport on Objections,recommending that Respondent's Objections beoverruled in their entirety and that Certification ofRepresentative be issued. Subsequently, on June 24,1970, the Board adopted the Acting Regional Direc-tor's findings and recommendations and certified theUnion. The Union's request to bargain was rejectedby the Respondent in a letter dated July 14, 1970.The Respondent contends that the Board shoulddeny the Motions for Summary Judgment because (1)the Respondent has not had an opportunity to litigatethe issues upon which the General Counsel and theCharging Party base their Motions for SummaryJudgment; (2) the Board is not empowered under theAct to base a finding that the Respondent committedan unfair labor practice on the recommendations of1968),Golden Age BeverageCompany,167NLRB151,Intertype Companyv.Penello,269 F Supp573 (D.C Va, 1967),Follett Corporation,et al,164NLRB 378, enfd 397 F 2d 91 (C.A 7, 1968), Section9(d) of the NLRA187 NLRB No. 36 LIPMAN MOTORS, INC.theActing Regional Director as contained in hisReport on Objections; and (3) a record for a reviewingcourt can only be developed by denying the Motionsfor Summary Judgment and remanding the case to aTrial Examiner for hearing. We find these contentionsto be without merit.It is well established that, in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances, a respondent in an 8(a)(5)proceeding is not entitled to relitigate issues whichwere or could have been raised in the prior representa-tion proceeding.2 Respondent does not contend thatthere is newly discovered or previously unavailableevidence bearing on the issues raised in the represent-ationproceeding.Respondent's only substantivecontention is, rather, that the Board erred in rejectingitsobjections to the validity of the election, and incertifying the Union. In rejecting such objections,which involved alleged misrepresentations by theUnion concerning its pension plan, and allegedlyunlawful preelection polling by the Union, the Boardfully considered the objections, the Acting RegionalDirector's report, and the Respondent's exceptions,which raised no substantial or material issues of fact.Consequently, as all substantive contentions nowmade were raised in the representation case, and werethere considered and rejected by the Board, and as allother factual allegations of the complaint standadmitted by the Respondent's answer thereto, thereare no matters in issue requiring a hearing before aTrial Examiner.Nor is there merit to the Respondent's proceduralcontentions. In the representation proceeding theRespondent had the opportunity to and did litigatethe issues which it seeks to raise in this proceeding.The fact that no evidentiary hearing was held withrespect to the Respondent's objections to the electiondoes not detract from this conclusion or from theconclusion that the record made herein is sufficientfor purposes of court review. For, as has beenconsistentlyheld,an evidentiary hearing is notrequired unless, as is not the case here, there aresubstantialandmaterial issues of fact to bedetermined; 3 and, although courts have on occasiondisagreed with the Board's resolution of particular2SeePittsburghPlateGlass Company v N L R B,313 U S 146, 162(1941),Rules and Regulations of the Board, Sections 10267(f) and102 69(c)3Crest Leather Manufacturing Corporation,167 NLRB 1085, 1086, andcases cited therein4 See Amalgamated Clothing Workers of America [Winfield Manufactur-ing Company] v N L R B,424 F 2d 818 (C A D C), and cases cited thereinSee also casescited in fns 5 and 7 of the TrialExaminer'sDecision inLyman Printing and Finishing Company,183 NLRB No 105In support of its proceduralcontentionsthe Respondent also relies inpart on cases such asPepsi-Cola Buffalo Bottling Company v N L R B,409F.2d 114 (C.A 2), cert denied 396 U S 904, and on the recent action ofthe Supreme Court in granting certiorari from the decision of the court ofappeals inN L R B v Magnesium Casting Co,427 F 2d 114 (C A 1)347substantive issues, no court has questioned the use ofsummary judgment procedures even in those cases inwhich the Board has decided issues relating toobjections without holding an evidentiary hearing.4Accordingly, as we have found the Respondent'scontentions to be without merit, and as the Respon-dent has raised no issues properly litigable in thisproceeding, we shall grant the Motions for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Connecticut corporation with itsprincipal office and place of business at 450 Home-stead Avenue and a facility at 133 Washington Street,Hartford, Connecticut, is engaged at said locations inthe retail sale and servicing of new and usedautomobiles. Respondent's annual gross volume ofbusiness exceeds $500,000. Respondent annuallyreceives automobiles and automobile parts valued inexcess of $50,000 directly from points located outsidethe State of Connecticut. We find, on the basis of theforegoing, that Respondent is, and has been at alltimesmaterialherein,an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act, and that it will effectuate the policies of theAct to assert jurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDAmalgamatedLaundryWorkers Joint Board, Am-algamatedClothingWorkers ofAmerica, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.III.UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingThesecited cases concern thevalidity ofthe Board's review procedureswith respectto casesdecided bya Regional Director under authoritydelegated to him pursuant to Section3(b) of the ActThe instant case, onthe other hand,rests on a decision made by the Board after a review of theentire record, asprovidedin the stipulation executed by the Respondent inCase I-RC-10933 TheRespondent's reliance on the above-cited cases isfor that reason and apart from any other considerations misplaced.See thesectionof the TrialExaminer'sDecision entitled"Ruling on Motion forSummaryJudgment" inTaberInstruments,Divisionof Teledyne, inc,179NLRB No 59For thesereasons the Respondent'smotion of November19, 1970,requesting the Board to defer further action on this case pendingdispositionby theUnited States Supreme Court of the issue inN LR.B vMagnesiumCasting Co,supra,is denied 348DECISIONSOF NATIONALLABOR RELATIONS BOARDpurposes within the meaning of Section 9(b) of theAct:All mechanics,bodymen,service and parts depart-ment employees on new and used cars employed atRespondent's facilities located at 133 WashingtonStreet and 450 Homestead Avenue,Hartford,Connecticut,EXCLUDINGoffice clerical em-ployees,salesmen,guards and all supervisors asdefined in Section 2(11) of the Act.2.The certificationOn or about February 26, 1970, a majority of theemployees of Respondent in said unit, in a secretballot election conducted under the supervision of theRegional Director for Region 1, designated the Unionas their representative for the purpose of collectivebargaining with the Respondent. On March 5, 1970,Respondent filed timely Objections to ConductAffecting the Results of the Election. On April 6,1970, the Acting Regional Director issued a Report onObjections recommending that Respondent's objec-tions be overruled in their entirety and that Certifica-tion of Representative be issued. On June 24, 1970,the Board adopted the Acting Regional Director'sfindings and recommendations and certified theUnion as the collective-bargaining representative ofthe employees in said unit, and the Union continuesto be such representative.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 29, 1970, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout July 14, 1970, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of Respondent in theappropriate unit described above in the Board'scertification, and that the Union at all times sinceFebruary 26, 1970, has been and now is the exclusivebargaining representative of all the employees in theaforesaid unit within the meaning of Section 9(a) ofthe Act. We further find that Respondent has, since5The Union'srequestfor a "make-whole" remedy is dented for thereasons set forthinEx-Cell-0 Corporation185 NLRB No 20 MemberBrown disagrees for the reasons set forth in the dissent in the cited case Itsrequest that the employees be assembled to hear anexplanation by theGeneral Counseland the Unionconcerning the Respondent's violation ofJuly 14, 1970, refused to bargain collectively in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (5)of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and (5) of the Act, we shall order that it ceaseand desist therefrom, and, upon request, bargaincollectively with the Union as the exclusive represent-ative of all employees in the appropriate unit and, ifan understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, enfd. 350 F.2d 57 (C.A. 10).5The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Lipman Motors, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Amalgamated Laundry Workers Joint Board,AmalgamatedClothingWorkersofAmerica,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3.The following employees of the Respondentconstitute a unit appropriate for collective-bargainingtheAct andthe remedy is also denied in the absence of evidence ofaggravated unfair labor practices or other circumstances warranting suchreliefSee the section of the Trial Examiner'sDecision entitled "TheRemedy" inTaberInstruments,Divisionof Teledyne,Inc, supra LIPMAN MOTORS, INC.349purposes within the meaning of Section 9(b) of theAct.All mechanics, bodymen, service and parts depart-ment employees on new and used cars employed atRespondent's facilities located at 133 WashingtonStreet and 450 Homestead Avenue, Hartford,Connecticut, EXCLUDING office clerical em-ployees, salesmen, guards and all supervisors asdefined in Section 2(11) of the Act.4.Since June 24, 1970, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about July 14, 1970, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hadengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.restraining,or coercing employees in the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its facilities located at 133 WashingtonStreet and 450 Homestead Avenue, Hartford, Con-necticut,copiesof the attached notice marked"Appendix."6Copies of said notice, on formsprovided by the Regional Director for Region 1, afterbeing duly signed by Respondent's representative,shallbe posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily Posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"POSTED BY ORDEROF THE NATIONALLABOR RELATIONS BOARD" shall be changed to read"POSTED PURSUANT TO A JUDGEMENT OF THE UNITED STATES COURT OFAPPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD "ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,LipmanMotors, Inc.,Hartford,Connecticut, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Amalgamated Laundry WorkersJointBoard,Amalgamated ClothingWorkers ofAmerica,AFL-CIO, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All mechanics, bodymen, service and parts depart-ment employees on new and used cars employed atRespondent's facilities located at 133 WashingtonStreetand 450 Homestead Avenue, Hartford,Connecticut, EXCLUDING office clerical em-ployees, salesmen, guards and all supervisors asdefined in Section 2(11) of the Act.(b) In any like or related manner interfering with,APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Amal-gamated Laundry Workers Joint Board, Amalga-mated Clothing Workers of America, AFL-CIO,as the exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, if 350DECISIONS OF NATIONALLABOR RELATIONS BOARDan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:Allmechanics, bodymen, service andparts department employees on new and usedcarsemployed at Respondent'sfacilitieslocated at 133 Washington Street and 450Homestead Avenue, Hartford, Connecticut,EXCLUDING office clerical employees,salesmen,guards and all supervisors asdefined in Section 2(11) of the Act.LIPMAN MOTORS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Bulfinch Building, Seventh Floor, 15 NewChardon Street, Boston, Massachusetts 02114, Tele-phone 617-223-3330.